     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 1 of 10

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Ste. 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
             tanya@moorelawfirm.com
 5
     Attorney for Plaintiff
 6   Jose Trujillo
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSE TRUJILLO,                                   )   No.
                                                      )
12                     Plaintiff,                     )   COMPLAINT ASSERTING DENIAL OF
                                                      )   RIGHT OF ACCESS UNDER THE
13            vs.                                     )   AMERICANS WITH DISABILITIES ACT
                                                      )
     GH FOOD MART,INC. dba COMPLETE                   )   FOR INJUNCTIVE RELIEF, DAMAGES,
14
     CONVENIENCE CENTER; RANBIR S.                    )   ATTORNEYS’ FEES AND COSTS (ADA)
15   BHATTI; HARJIT K. BHATTI,                        )
                                                      )
16                                                    )
                       Defendants.                    )
17                                                    )
                                                      )
18                                                    )

19                                            I. SUMMARY

20            1.       This is a civil rights action by plaintiff JOSE TRUJILLO (“Plaintiff”) for

21   discrimination at the building, structure, facility, complex, property, land, development, and/or

22   surrounding business complex known as:

23                     Complete Convenience Center
                       14314 County Line
24                     Delano, CA 93215
                       (hereafter “the Facility”)
25
26            2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and

27   costs, against GH FOOD MART,INC. dba COMPLETE CONVENIENCE CENTER;
28   RANBIR S. BHATTI and HARJIT K. BHATTI (hereinafter collectively referred to as



     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                   Page 1
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 2 of 10

 1   “Defendants”), pursuant to Title III of the Americans with Disabilities Act of 1990 (42 U.S.C.
 2   §§ 12101 et seq.) (“ADA”) and related California statutes.
 3                                           II.         JURISDICTION
 4             3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 5   claims.
 6             4.      Supplemental jurisdiction for claims brought under parallel California law –
 7   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 8             5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 9                                                 III.     VENUE
10             6.      All actions complained of herein take place within the jurisdiction of the United
11   States District Court, Eastern District of California, and venue is invoked pursuant to 28 U.S.C.
12   § 1391(b), (c).
13                                                 IV.     PARTIES
14             7.      Defendants own, operate, and/or lease the Facility, and consist of a person (or
15   persons), firm, and/or corporation.
16             8.      Plaintiff is substantially limited in his ability to walk, and uses a wheelchair or
17   cane for mobility. In addition, Plaintiff’s hearing is substantially limited. Consequently,
18   Plaintiff is “physically disabled,” as defined by all applicable California and United States
19   laws, and a member of the public whose rights are protected by these laws.
20                                                  V.       FACTS
21             9.      The Facility is open to the public, intended for non-residential use, and its
22   operation affects commerce. The Facility is therefore a public accommodation as defined by
23   applicable state and federal laws.
24             10.     Plaintiff frequents the area of the Facility and visited the Facility on or about
25   November 27, 2019 to have dinner and pump gasoline. During his visit to the Facility, Plaintiff
26   encountered the following barriers (both physical and intangible) that interfered with, if not
27   outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
28   accommodations offered at the Facility:



     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                          Page 2
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 3 of 10

 1                     a)       There was no designated accessible fuel pump, and Plaintiff could not
 2                              find a pump that had a display low enough for him to use. He was
 3                              unable to unload from his vehicle due to the lack of clear space. He had
 4                              to honk for assistance, which was embarrassing.
 5                     b)       The aisles inside the Facility, including within the fast food restaurant
 6                              portion of the store, were narrow and had merchandise stored within
 7                              them making it difficult for Plaintiff to navigate the store.
 8                     c)       The locking mechanism on the restroom door was difficult for Plaintiff
 9                              to unlock due to its configuration.
10                     d)       There was a recessed drain and tile in the path of travel in the restroom,
11                              which Plaintiff had to avoid so he would not trip.
12                     e)       The transaction counter in the store was obstructed by merchandise on
13                              and around the counter, making it hard for Plaintiff to use.
14                     f)       There was a taco truck outside, which did not have any designated
15                              accessible parking serving it. Plaintiff had to send his daughter to order
16                              for him.
17            11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
18   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
19   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
20   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
21   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
22            12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
23   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
24   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
25   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
26   once the barriers are removed.
27            13.      Defendants knew, or should have known, that these elements and areas of the
28   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to



     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                       Page 3
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 4 of 10

 1   the physically disabled. Moreover, Defendants have the financial resources to remove these
 2   barriers from the Facility (without much difficulty or expense), and make the Facility
 3   accessible to the physically disabled. To date, however, Defendants refuse to either remove
 4   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
 5            14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
 6   and authority to modify the Facility to remove impediments to wheelchair access and to
 7   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
 8   Accessible Design. Defendants have not removed such impediments and have not modified the
 9   Facility to conform to accessibility standards. Defendants have intentionally maintained the
10   Facility in its current condition and have intentionally refrained from altering the Facility so
11   that it complies with the accessibility standards.
12            15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
13   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
14   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
15   to relevant building standards; disregard for the building plans and permits issued for the
16   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
17   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
18   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
19   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
20   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
21                                           VI.     FIRST CLAIM
22                                     Americans with Disabilities Act of 1990
23                                  Denial of “Full and Equal” Enjoyment and Use
24            16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
25   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
26            17.      Title III of the ADA holds as a “general rule” that no individual shall be
27   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
28   goods, services, facilities, privileges, and accommodations offered by any person who owns,



     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                      Page 4
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 5 of 10

 1   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
 2            18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
 3   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
 4   Facility during each visit and each incident of deterrence.
 5                        Failure to Remove Architectural Barriers in an Existing Facility
 6            19.      The ADA specifically prohibits failing to remove architectural barriers, which
 7   are structural in nature, in existing facilities where such removal is readily achievable. 42
 8   U.S.C. § 12182(b)(2)(A)(iv).
 9            20.      When an entity can demonstrate that removal of a barrier is not readily
10   achievable, a failure to make goods, services, facilities, or accommodations available through
11   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
12   § 12182(b)(2)(A)(v).
13            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
14   barriers at the Facility without much difficulty or expense, and that Defendants violated the
15   ADA by failing to remove those barriers, when it was readily achievable to do so.
16            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
17   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
18   services available through alternative methods, which are readily achievable.
19                                Failure to Design and Construct an Accessible Facility
20            23.      Plaintiff alleges on information and belief that the Facility was designed and
21   constructed (or both) after January 26, 1993 – independently triggering access requirements
22   under Title III of the ADA.
23            24.      The ADA also prohibits designing and constructing facilities for first occupancy
24   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
25   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
26            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
27   Facility in a manner that was not readily accessible to the physically disabled public –
28



     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                     Page 5
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 6 of 10

 1   including Plaintiff – when it was structurally practical to do so.1
 2                                     Failure to Make an Altered Facility Accessible
 3            26.      Plaintiff alleges on information and belief that the Facility was modified after
 4   January 26, 1993, independently triggering access requirements under the ADA.
 5            27.      The ADA also requires that facilities altered in a manner that affects (or could
 6   affect) its usability must be made readily accessible to individuals with disabilities to the
 7   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
 8   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 9   fountains serving that area accessible to the maximum extent feasible. Id.
10            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
11   was not readily accessible to the physically disabled public – including Plaintiff – to the
12   maximum extent feasible.
13                                  Failure to Modify Existing Policies and Procedures
14            29.      The ADA also requires reasonable modifications in policies, practices, or
15   procedures, when necessary to afford such goods, services, facilities, or accommodations to
16   individuals with disabilities, unless the entity can demonstrate that making such modifications
17   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            30.      Here, Defendants violated the ADA by failing to make reasonable modifications
19   in policies, practices, or procedures at the Facility, when these modifications were necessary to
20   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
21   accommodations.
22
23
24
25
26
27   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
28   private attorney general under either state or federal statutes.




     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                           Page 6
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 7 of 10

 1                                           Failure to Maintain Accessible Features
 2              31.    Defendants additionally violated the ADA by failing to maintain in operable
 3   working condition those features of the Facility that are required to be readily accessible to and
 4   usable by persons with disabilities.
 5              32.    Such failure by Defendants to maintain the Facility in an accessible condition
 6   was not an isolated or temporary interruption in service or access due to maintenance or
 7   repairs.
 8              33.    Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
 9   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
10                                             VII.   SECOND CLAIM
11                                                     Unruh Act
12              34.    Plaintiff re-pleads and incorporates by reference the allegations contained in
13   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
14              35.    California Civil Code § 51 states, in part, that: All persons within the
15   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
16   facilities, privileges, or services in all business establishments of every kind whatsoever.
17              36.    California Civil Code § 51.5 also states, in part that: No business establishment
18   of any kind whatsoever shall discriminate against any person in this state because of the
19   disability of the person.
20              37.    California Civil Code § 51(f) specifically incorporates (by reference) an
21   individual’s rights under the ADA into the Unruh Act.
22              38.    Defendants’ aforementioned acts and omissions denied the physically disabled
23   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
24   and services in a business establishment (because of their physical disability).
25              39.    These acts and omissions (including the ones that violate the ADA) denied,
26   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
27              40.    Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
28   minimum damages of $4,000 for each offense.



     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                         Page 7
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 8 of 10

 1              41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
 2   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
 3   § 52(a).
 4                                                 VIII. THIRD CLAIM
 5                              Denial of Full and Equal Access to Public Facilities
 6              42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 7   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 8              43.      Health and Safety Code § 19955(a) states, in part, that: California public
 9   accommodations or facilities (built with private funds) shall adhere to the provisions of
10   Government Code § 4450.
11              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
12   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
13   structurally repaired, is required to comply with this chapter.
14              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
15   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
16   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
17              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
18   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
19   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
20                                           IX.     PRAYER FOR RELIEF
21              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
22              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
23              2.       Statutory minimum damages under section 52(a) of the California Civil Code
24                       according to proof.
25              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
26              4.       Interest at the legal rate from the date of the filing of this action.
27   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.
28



     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                            Page 8
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 9 of 10

 1            5.       For such other and further relief as the Court deems proper.
 2
     Dated: 03/05/2020                              MOORE LAW FIRM, P.C.
 3
 4                                                  /s/ Tanya E. Moore
                                                    Tanya E. Moore
 5                                                  Attorney for Plaintiff
 6                                                  Jose Trujillo

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Trujillo v. GH Food Mart,Inc., et al.
     Complaint
                                                    Page 9
     Case 1:20-cv-00368-AWI-SKO Document 1 Filed 03/10/20 Page 10 of 10

 1
                                              VERIFICATION
 2
 3
               I, JOSE TRUJILLO, am the plaintiff in the above-entitled action. I have read the
 4
      foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 5
      except as to those matters which are therein alleged on information and belief, and as to those
 6
      matters, I believe them to be true.
 7
               I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
      Dated:      03/05/2020                                  /s/ Jose Trujillo
11                                                    Jose Trujillo
12
13            I attest that the original signature of the person whose electronic signature is shown
      above is maintained by me, and that his concurrence in the filing of this document and
14    attribution of his signature was obtained.
15                                                           /s/ Tanya E. Moore
16                                                    Tanya E. Moore
                                                      Attorney for Plaintiff,
17                                                    JOSE TRUJILLO
18
19
20
21
22
23
24
25
26
27
28



      Trujillo v. GH Food Mart,Inc., et al.
      Complaint
                                                     Page 10
